

Exhibit 10.55
 


 
Summary of Severance Benefit For
Bertrand Valdman, Senior Vice President and Chief Financial Officer
 
Pursuant to Mr. Valdman's employment offer letter, if there is a change in the
Puget Sound Energy President and Chief Executive Officer and due to that change
Mr. Valdman's employment is terminated or there is a significant decrease in the
role, scope and compensation structure for his employment that is not otherwise
covered by a change in control agreement, Mr. Valdman is entitled to receive the
following benefits:
 

·  
a severance payment equal to one year's base salary;

 

·  
a pro-rata share of the annual incentive at 100% target;

 

·  
a relocation allowance not to exceed $50,000; and

 

·  
the vested portion of the restricted stock granted at the time of his
employment.

 
To receive these benefits, Mr. Valdman will be required to sign a waiver and
release agreement in a form to be provided by Puget Sound Energy.
 